Citation Nr: 1620530	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-46 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for erectile dysfunction (ED), including as secondary to service-connected diabetes mellitus.

2. Entitlement to an initial disability rating higher than 20 percent, and a disability rating higher than 40 percent from January 12, 2015, for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In a September 2008 rating decision, the RO granted service connection, effective August 29, 2008, for type 2 diabetes mellitus, and assigned a 20 percent disability rating.  In a May 2010 rating decision, the RO denied service connection for ED. The Veteran has since relocated, and his case is being handled through the Pittsburgh, Pennsylvania RO.

In August 2014, the Veteran had a Board hearing at the Board's headquarters, before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In a November 2014 decision, the Board denied service connection for ED. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The parties (the Veteran and VA) filed a joint motion for partial remand (JMPR), asking the Court to vacate the part of the November 2014 decision in which the Board denied service connection for ED, and to remand that issue for further action. In October 2015, the Court granted that motion.

In November 2014, the Board remanded the diabetes ratings issue to the RO for the development of additional evidence. After developing additional evidence, the RO returned the case to the Board.

In a July 2015 rating decision, the VA Appeals Management Center (AMC) increased the rating for diabetes to 40 percent, effective January 12, 2015.

The issue of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) (based on a total disability rating and additional disability ratable at 60 percent) has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

It is acknowledged that the Veteran has compensable complications of diabetes mellitus to include, among other things, peripheral vascular disease, peripheral neuropathy and residuals of an amputations. All such residuals are separately evaluated and are not presently on appeal. 

The issue of service connection for ED is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. From August 29, 2008, the Veteran's diabetes mellitus has required insulin, restricted diet, and regulation of activities.

2. The Veteran's diabetes has not required hospitalization for episodes of ketoacidosis or hypoglycemic reactions, or treatment visits more often than monthly.


CONCLUSIONS OF LAW

1. From August 29, 2008, the criteria for a 40 percent disability rating for diabetes mellitus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).

2. The criteria for a disability rating higher than 40 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in a September 2008 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also advised him how VA assigns disability ratings and effective dates.

In the August 2014 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The Veteran's claims file contains service medical records, post-service medical records, reports of VA medical examinations, and a transcript of the 2014 Board hearing. In the 2014 Board remand, the Board directed the RO to provide the Veteran a new VA medical examination addressing the current effects of his diabetes. In January 2015 the Veteran had VA a new diabetes examination. The evidence now of record is sufficient to address the diabetes rating issue.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Ratings for Diabetes

The Veteran appealed the initial 20 percent rating that the RO assigned for his diabetes. He continued his appeal after the AMC assigned a 40 percent rating from January 12, 2015.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Court has indicated that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Court also has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides the following criteria for evaluating diabetes:

Requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated  .................................. 100 percent



Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated
   ........................................................... 60 percent

Requiring insulin, restricted diet, and regulation of activities
   ........................................................... 40 percent

Requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet  ................................ 20 percent

Manageable by restricted diet only  .................. 10 percent

Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.

38 C.F.R. § 4.119, Diagnostic Code 7913.

VA has established separate service connection and separate disability ratings for the following disorders that are secondary to the Veteran's diabetes: chronic kidney disease, amputation of the right foot, neuropathy of the left lower extremity, peripheral vascular disease of the left lower extremity, and bilateral cataracts.

In VA treatment in July 2008, a physician found that the Veteran had type 2 diabetes mellitus. A physician started treatment with insulin. Treatment notes from September 2008 reflect that treatment included insulin and a diabetic diet.

In February 2009, the Veteran sought a higher rating for his diabetes. He stated that his treatment included insulin, a restricted diet, and regulation of activities.

Notes of VA treatment of the Veteran in 2009 through 2014 reflect that treatment for his diabetes included insulin and a restricted diet. Those treatment notes did not reflect diabetes treatment visits more often than once a month.

The Veteran had a VA diabetes examination in March 2009. It was noted that he was diagnosed with diabetes in July 2008, and that current treatment included two injections of insulin per day and a restricted diet. It was noted that there were episodes of hypoglycemic reactions or ketoacidosis. There had not been any hospitalizations for diabetes. Visits for diabetes treatment had been monthly or less often.

In a statement dated November 18, 2009, D. L., M.D., a physician who treated the Veteran at a VA facility, indicated that his diabetes required insulin, restricted diet, and regulation of activities.

In 2011 and 2012, the Veteran had treatment for chronic ulceration on his right heel. As a result of diabetic foot infection, his right foot was amputated in June 2012. The RO established service connection for the amputation and residuals, and assigned a disability rating that is separate from and in addition to the rating for his diabetes.

In the September 2014 Board hearing, the Veteran reported that treatment for his diabetes included insulin, a restricted diet, and restriction of his activities. He noted that his VA treating physician had indicated in writing that each of those is required.

The Veteran had a VA diabetes examination in January 2015. The examiner found that his diabetes required injections of insulin twice per day, a restricted diet, and regulation of activities. She explained that he had to limit his activities to a sedentary rather than active lifestyle, to avoid fatigue due to blood sugar changes. She found that he visited a diabetic care provider less than two times per month. He had not had any hospitalizations for ketoacidosis or hypoglycemic reaction over the preceding twelve months. He had not had progressive unintentional weight loss or loss of strength due to diabetes. The examiner noted that he had diabetic complications including peripheral neuropathy, peripheral vascular disease, and an amputation. She stated that his diabetes and the complications of his diabetes caused him to be unemployable.

The Veteran's assertion that his diabetes requires regulation of activities is confirmed in the 2009 statement from his VA treating physician, and in the report of the 2015 VA examination. Thus, medical evidence from soon after the diagnosis of his diabetes indicates that his diabetes met the criteria for a 40 percent rating. The Board grants a 40 percent rating from August 29, 2008, the date of service connection.

The Veteran has not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions. His diabetes has not required treatment visits more often than monthly. Thus, his diabetes has not in any period met or approached the criteria for a rating higher than 40 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's diabetes has not required frequent hospitalizations. There is evidence that the combined effects of his diabetes and the complications of his diabetes make him unemployable. Separate compensable ratings are assigned for most of the disorders that are complications of his diabetes. The evidence does not indicate that the effects of diabetes alone produce marked interference with his potential for employment. The rating schedule criteria adequately address the effects of his diabetes. Therefore, it is not necessary to refer the issue of ratings for his diabetes for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). Consideration of an indirect claim of unemployability is not necessary in this case, because a combined schedular rating of 100 percent and a total disability rating based on individual unemployability are both in effect. 


ORDER

From August 29, 2008, a 40 percent disability rating for diabetes mellitus is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

A disability rating higher than 40 percent for diabetes mellitus is denied.


REMAND

The Veteran is seeking service connection for ED, including as secondary to his service-connected diabetes. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

In the JMPR that the Court granted in October 2015, the parties stated that a VA clinician who examined the Veteran in April 2010 expressed an opinion as to the likelihood that the Veteran's diabetes caused his ED, but did not express an opinion as to the likelihood that his diabetes aggravated his ED. The parties stated that the record does not contain an adequate medical opinion on the question of service connection based on secondary aggravation. The Board is remanding the issue for a new examination to address that question.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the likely etiology of the Veteran's erectile dysfunction (ED). Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's ED: (a) is directly related to service; (b) is proximately due to or the result of his diabetes; or (c) is aggravated by his diabetes. Ask the examiner to explain the reasons and bases of the opinions provided.

2. Thereafter, review the expanded record and reconsider the remanded claim. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


